Citation Nr: 1744717	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  17-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to September 1959

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy, there are no service records or other credible evidence that corroborate the occurrence of any alleged in-service stressor(s), and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.
The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in March 2016.  The examination was adequate.  The examiner reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Service Connection for PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he suffers from PTSD as a result of several traumatic incidents that occurred in service.

With respect to the Veteran's stressors, the Veteran alleged witnessing fatalities during service aboard aircraft carriers when a Heavy Attack Squadron Five (VAH-5) plane crashed during takeoff in April 1956 and when a VAH-5 plane missed the landing and fell into the water in November or December 1957.  See the December 2015 Statement in Support of Claim for PTSD.  The Veteran further reported he was assigned to the USS Forrestal and the USS Randolph for the majority of his time in service.

In May 2016, the Joint Services Records Research Center (JSRRC) reported they were unable to verify the April 1956 incident listed by the Veteran.  Specifically, the 1944-1965 ships history submitted by the USS Randolph records that on April 25, 1956, an aircraft fire on deck was reported and extinguished.  However, the 1948-1964 squadron history of the VAH-5 only notes that in 1956 the squadron was designated Heavy Attack Squadron Five and deployed with the Sixth Fleet in May.

In June 2016, JSRRC reported they were unable to verify the November or December 1957 incident listed by the Veteran.  Specifically, there was no record of the described incident in the VAH Aviation Historical Summary for 1957.  JSRRC also reviewed the Aviation Historical Summary from April 1957 through December 1957 submitted by the Naval Air Station in Sanford, Florida, where VAH-5 was based; no aircraft crashes are reported.

The Veteran's claims file contains treatment records from a private licensed clinical social worker who diagnosed the Veteran with severe PTSD.  Evaluations by the clinical social worker were submitted in November 2015, May 2016, and August 2017.  The evaluations include several stressors besides the ones identified by the Veteran in the December 2015 Statement in Support of Claim for PTSD.  However, the Veteran did not provided explicit details as to those other experiences.

The August 2017 evaluation was submitted after the RO certified the issue to the Board in January 2017.  No waiver of RO consideration was included, but since the substantive appeal was received after February 2, 2013, no waiver is needed for the Board to consider this evidence in the first instance § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).

In addition, the Veteran was afforded a VA examination in March 2016.  The Veteran was diagnosed with PTSD, and the examiner linked the disorder to in-service stressors.

The first requirement for service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the disorder set forth in the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  
38 C.F.R. § 4.125.

At the outset, the Board notes that the Veteran has been diagnosed with PTSD.  Nonetheless, the Board finds that the claim for service connection must fail because another essential criterion for establishing service connection for PTSD--credible evidence that a claimed in-service non-combat stressor actually occurred-has not been met.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  Gaines v. West, 11 Vet. App. 353 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, disorders or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91 (1993). 

Where the veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289 (1994).

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  In this case, the amended regulatory provisions are inapplicable.  The Veteran's current claim is based on alleged involvement in or observation of individuals wounded or killed in trauma incidents.

In sum, there is no evidence corroborating the Veteran's claimed in-service stressful experiences.  The Board acknowledges that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  However, in this case, the occurrence of the Veteran's claimed stressors has not been corroborated.  As there is no credible supporting evidence that a claimed in-service stressor actually occurred, an essential criterion for establishing service connection for PTSD, the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).

In the absence of evidence to corroborate the occurrence of the alleged non-combat stressor, a VA opinion as to the etiology of the Veteran's claimed PTSD essentially places the examining physician in the role of a fact finder.  This is the Board's responsibility.  Any opinion which provides a nexus between the Veteran's claimed PTSD and his service would necessarily be based solely on the Veteran's current assertions regarding what occurred in service advanced in support of this claim (i.e. that he witnessed the trauma of victims on several occasions) and which have not been corroborated.  A medical opinion premised on an unsubstantiated account of a claimant has no probative value.  Reonal v. Brown, 5 Vet. App. 460 (1993).  Simply stated, the March 2016 VA examiner's opinion that the Veteran's PTSD is related to his claimed in-service stressors is not probative in this case absent verified in-service stressors.

For all the foregoing reasons, the claim for service connection for PTSD must be denied.  There is no doubt to be resolved in the Veteran's favor on any point material to this determination.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


